DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Examiner’s Note
It should be noted that withdrawn claims 13-24 may be eligible for rejoinder. Applicant is requested to either cancel the withdrawn claims, or to amend the withdrawn claims so that they contain all the limitations of an allowed product claim and place them in condition for rejoinder.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2021, with respect to the rejections of the claims under Nitta (JP S62-124256), Huang (CN 103537678) and Takahashi (US 2002/0084004) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Takayama (US 2012/0177528), Zhu (CN 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the following: “the powder metal alloy”. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP S62-124256) in view of Takayama (US 2012/0177528).
Regarding claims 1-3 and 25, Nitta teaches a powder metal to be used in material for a sliding member that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 1
Claim 2
Nitta
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
0.1%-6.0%
0.2%-5.0%
1.0%-6.0%

10% max
“
0.1%-5.0%
Sn
≥0.5%
“
-

*0.1%-5.0% total of Cu, Co and Ni

With the exception of Sn, the disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is pre-alloyed (p. 3) and may be obtained via water atomizing (p. 7), is sintered (p. 1) and contains free graphite (p. 1).
Nitta does not teach or suggest the claimed tin content. Takayama teaches a sintered alloy containing free graphite (¶ 5) which has a composition similar to that claimed (¶¶ 138-143). The alloy of Takayama further contains Sn in an amount from 0.1-5 wt% (¶ 118) to improve sliding properties. It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the alloy of Nitta to include Sn, as taught by Takayama, to improve the sliding properties of the sliding member of Nitta.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 102286702).
Regarding claims 9-11, Zhu teaches a powder metal alloy that is obtained via atomization having the following composition as compared to the claimed composition (p. 1, ¶ 6):

Claim 9
Claim 10
Claim 11
Zhu (p. 1, ¶ 6 & claim 2)
Fe
≥50%
≥50%
≥50%
Balance
C
5.0%-6.5%
2.2%-4.8%
2.2%-4.8%
0.5%-8%
Cu
≤4%
“
≤4% or 5%-30%
≤15%
Si
0.1%-6.0%
0.1%-2.5%
0.5%-2.5%
0.05%-5.5%
At least one of:




Sn
≥0.5%
0.5%-15%
0.5%-15%
-
Co
≥1.0%
1%-46%
1%-46%
≤15%



Regarding claim 12, Zhu teaches the powder may be sintered (p. 3, Ex. 4).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103589960).
Regarding claims 10-11, Yu teaches a powder metal alloy that is obtained via atomization having the following composition as compared to the claimed composition (p. 1, ¶ 6-8):

Claim 10
Claim 11
Yu (p. 1, ¶ 6)
Fe
≥50%
≥50%
Balance
C
2.2%-4.8%
2.2%-4.8%
1.8%-2.2%
Cu
≤4%
≤4% or 5%-30%
0.1%-0.3%
Si
0.1%-2.5%
0.5%-2.5%
0.5%-0.65%
At least one of:



Sn
0.5%-15%
0.5%-15%
-
Co
1%-46%
1%-46%
0.5%-1.2%


Yu also teaches the alloy further contains 3%-4% Mo, 1.0%-1.5% V, 5.0%-8.0% W (p. 1, ¶ 6). This composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 12, Yu teaches the powder may be sintered (p. 1, ¶ 8).
Allowable Subject Matter
Claims 4-8 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed powder metal or powder metal alloy composition.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784